DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021, amending claim 1 and 14w, has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 3,648,502 A) in view of Singstad et al. (US 2016/0059474 A1) and Nordstrom (US 3,998,579 A).
Regarding claim 1, Klug discloses a method for forming a corrugated fluoropolymer tube comprising the steps of: 
providing a tube 12 without corrugations or convolutions disposed on a mandrel 11 (FIG. 1; 2:28+); and 
moving the tube on a longitudinal axis 9 along the mandrel 11 thereby forcing an outer surface of the tube 12 into flights A1-A8, B1-B8, C1-C8, D1-D8, in a transverse orientation relative to the longitudinal axis 9 along the mandrel 11 and disposed at a pitch angle on a plurality of thread rollers A, B, C, D which are rotating on rotational axes 29, 32 that are substantially parallel to the longitudinal axis 9 along the mandrel, the plurality of thread rollers adjacent to and circumferentially distributed around the mandrel 11 (FIG. 1-3; 2:28+), 
wherein external force is exerted on the outer surface of the tube beyond an elastic limit to form corrugations having adjacent peaks and roots, while maintaining a smooth inner surface of the tube (FIG. 1-3; 4:5+).
Klug does not appear to expressly disclose fluoropolymer or a flared mandrel.
However, Singstad discloses a similar method of embossing the surface of a pipe (FIG. 1-2, ¶¶ 23+) the surface formed of a thermoplastic such as fluoropolymers (¶ 26).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Klug to include the fluoropolymer of Singstad, because such materials are known in the art and could be corrugated with expected results. 
Further, Nordstrom a method for forming corrugated pipes (title/abstract) which includes a mandrel 10 having a first cylindrical portion and a flaring portion 13 that extends to a second cylindrical portion 14, the second portion having an outer diameter which is larger than an outer diameter of the first portion and that the inner surface of the tube is smooth (FIG. 2, 2:40+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the corrugation process of Klug to include the flaring portion and smooth inner surface as suggested by Nordstrom, because such a flanging is a known means for exerting the force required to form the outer corrugations.
Regarding claim 3, Klug discloses each of the thread rollers comprise a sequence of adjacent annular flights disposed in a plane perpendicular to a longitudinal axis of the thread roller, the longitudinal axis of the thread roller being disposed at the pitch angle with respect to the longitudinal axis of the mandrel (FIG. 1-2; 3:25+).
Regarding claim 4, Klug discloses the depth of the roots of the corrugations is increased as the tube is moved along the longitudinal axis between the mandrel and the thread rollers by 
Regarding claim 5, Klug discloses the flights of each thread roller are formed by a continuous helical flight (FIG. 1-2; 3:25+).
Regarding claim 6, Klug discloses the movement of the tube between the mandrel and the thread rollers is supported by a transport mechanism conveying the tube at a controlled speed which is determined by the pitch angle and the rotational speed of the thread rollers (FIG. 2; 4:5+).
Regarding claim 7, Nordstrom further discloses a caterpillar arrangement (FIG. 1).
Regarding claim 8, Nordstrom further discloses said exerting of external force occurs around the enlarged diameter second cylindrical portion of the mandrel (FIG. 2-3 and 3:42+).
Regarding claim 9, Singstad discloses the fluoropolymer of the tube is heated to an elevated temperature when the thread rollers form the corrugations, which implies that the thread rollers are heated (¶ 16).
Regarding claim 10, Klug discloses the thread rollers are rotated by rotating a thread roller head 15 in which the thread rollers are mounted and circumferentially distributed around the mandrel and freely rotational around their longitudinal axes so that thread rollers roll on the tube while the thread roller head is rotating around the tube (FIG. 2; 2:28+).
Regarding claim 11, Klug discloses the tube is moved along the mandrel by the flights of the rotating thread rollers, wherein the flights at the pitch angle advance the tube to move the tube along the mandrel (FIG. 1-2; 4:5+).
Regarding claim 12, Singstad discloses heating (¶ 16) which implies that the inner core of the mandrel is temperature controlled to be at a predetermined temperature.
Regarding claim 13, Singstad discloses heating  (¶ 16) which implies that the tube is cooled subsequent to moving between the mandrel and the thread rollers to ensure it can be handled upon exit from the thread rollers.
Response to Arguments
Applicant’s arguments, see pp. 8-13, filed 10 August 2021, with respect to the rejection(s) of claim(s) 1, 3-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klug, Singstad, and Nordstrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742